MEMORANDUM **
Remon Shields, a California state prisoner, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that prison officials’ failure to process his grievances denied him access to the courts. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a claim pursuant to 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly dismissed Shields’ action because he failed to allege sufficient facts to indicate that any alleged failure to process his grievances resulted in actual injury. See Lewis v. Casey, 518 U.S. 343, 353-55, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996). To the extent Shields attempted to state claims on the basis of the events underlying the grievances, the district court properly dismissed his action because he failed to allege sufficient facts to show that he had standing to bring those claims. See id. at 348-50, 116 S.Ct. 2174.
The district court did not abuse its discretion in denying Shields’ motion for appointment of counsel because exceptional *165circumstances were not present in this case. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.